—Appeal by the defendant from a judgment of the County Court, Westchester County (Smith, J.), rendered March 10, 1998, convicting him of criminal possession of a weapon in the third degree (four counts) *656and aggravated unlicensed operation of a motor vehicle in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The defendant’s contention that the hearing court erred in denying that branch of his motion which was to suppress physical evidence recovered from his car as the fruit of a pretextual stop is without merit. The stop was validly based on the police officer’s concededly correct knowledge that the registration for the vehicle had been suspended (see, Whren v United States, 517 US 806; People v Tavarez, 277 AD2d 260; People v King, 266 AD2d 239; People v Ortiz, 265 AD2d 579; People v Henry, 258 AD2d 473). Thus, suppression of the physical evidence retrieved from the car was properly denied (see, People v Tavarez, supra; People v King, supra). Altman, J. P., Luciano, H. Miller and Townes, JJ., concur.